Citation Nr: 1825399	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1971 to August 1973 and in May 1992.  The Veteran also served in the United States Army National Guard of California from March 1983 to March 1988 and September 1988 to September 1994; and served in the United States Naval Reserve from February 1994 to February 2002.  The Veteran received multiple awards and medals including the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  VA treatment records reflect diagnoses of PTSD, anxiety and panic disorder, and depressive disorder.  As such, the Board has characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

There is competent, credible and probative evidence of record that the Veteran's PTSD with anxiety and panic disorder without agoraphobia, and depression, are of service origin.


CONCLUSION OF LAW

The Veteran's psychiatric disabilities to include PTSD with anxiety and panic disorder without agoraphobia, and depression, were incurred in service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that any deficiencies with regard to the duty to notify or assist is non-prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C. § 1154(a); 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The question of whether a Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on recon., 1 Vet. App. 406, 407 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

III. Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, which he asserts is related to service.  In August 2011, the Veteran reported that a stressful incident occurred when he saw pictures of mutilated North Vietnamese soldiers.  In December 2011, the Veteran reported that another stressful incident occurred when he was on a mortar crew, and that they would do fire missions in Vietnam, and were in constant firefights.  In November 2014, the Veteran reported that as a result of his PTSD and seeing the pictures in service, he had nightmares of his death, of being tortured, and of his body being mutilated.

The Veteran served in the United States Army from November 1971 to August 1973 and in May 1992.  Service treatment records (STRs) are silent as to any complaints, treatment or clinical diagnosis for a psychiatric disorder.

August 1973 military personnel records reflect that the Veteran served in Vietnam from May 1972 to January 1973; his military occupation specialty was indirect fire crewman; and he was awarded the Army Commendation Medal.

The Veteran also served in the United States Army National Guard of California from March 1983 to March 1988 and September 1988 to September 1994; and he served in the United States Naval Reserve from February 1994 to February 2002.  A February 2002 Annual Certification of Physical Condition reflects that the Veteran reported a history of panic disorder and generalized anxiety disorder.  The Veteran reported that he had been last seen by a psychiatrist in September 2001, and was no longer taking medications.

Post-service treatment records reflect a diagnosis of PTSD from May 2010 by a VA psychiatrist.  May 2010 VA treatment records reflect a diagnosis of PTSD, moderate; anxiety and panic disorder without agoraphobia (by history); and depressive disorder, not otherwise specified (NOS), by a VA psychologist and a VA psychiatrist.  The Veteran reported that his main duty as a security guard was guarding the compound in Saigon Airport.  The Veteran reported that his main stressor during combat was seeing a picture of captured Vietnamese soldiers who had been mutilated by American soldiers.  He reported that after returning home from Vietnam, he began to experience symptoms of PTSD, including nightmares, intrusive and repetitive thoughts or images of the Vietnam war, and frightening dreams and flashbacks.

An August 2010 VA treatment record reflects a diagnosis of PTSD and depressive disorder, NOS, by a VA psychologist.  The Veteran reported that his primary stressor was seeing pictures of mutilated Vietnamese soldiers.  He reported that he was repulsed and horrified by those photographs.  The Veteran also reported that he was told to stand guard duty one night with a rifle that had no bullets.  He indicated that his firebase had been attacked before, so he felt helpless in being able to defend himself.  The Veteran reported that his primary weakness was fear, and that he had been fearful during the Los Angeles riots, which led to nightmares and panic attacks.  He also indicated that he became frightened again after September 11, 2001, and began having flashbacks and nightmares of the atrocities he witnessed during Vietnam, which caused him to leave the Navy.

The Veteran was afforded a VA examination in January 2011, which reflected a diagnosis of mood disorder, NOS.  The Veteran reported that he served in Vietnam from 1972 to 1973.  The Veteran reported that his primary stressor was seeing pictures of a North Vietnamese soldier that had been mutilated.  The Veteran also reported being shot at and firing weapons.  He also reported that he would think about various duties he performed, such as when there was no ammunition for guard duty, or when he saw a couple of individuals wounded.  The Veteran also reported that he would sometimes have nightmares about being mutilated like the North Vietnamese soldier.  The examiner opined that the Veteran's reported stressors did not constitute experiences wherein his safety or those of others were threatened with death or serious injury to himself or others.  The examiner noted that the only indication that the Veteran had of anything that was particularly traumatic was witnessing a picture of someone who was mutilated.  The examiner noted that although this in and of itself is traumatic; it does appear that his experience would warrant the type of complaints that he currently endorses.  Therefore, the examiner opined that a mood disorder, NOS, was more appropriate for the Veteran's current condition.  The examiner noted that the Veteran also reported having difficulties when under significant stress and recently, his spouse's health had deteriorated, and he was also preoccupied with his own health concerns.

In May 2012, VA obtained a Post-Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire (DBQ), which reflects a diagnosis of PTSD, from a VA psychiatrist.  The treatment provider noted that the Veteran had PTSD and depression, NOS, since 1973, which had an adverse effect on work performance, personal relationships, and daily functioning.  The treatment provider noted that the Veteran had heavy use of alcohol until 2000, and sought psychiatric care after September 11, 2001, when he had an increase in PTSD symptoms.

In October 2012, VA obtained an addendum opinion from the January 2011 VA examiner.  The examiner noted that the VA psychiatrist's May 2012 report, did not describe any detailed stressors wherein the Veteran was confronted with events that involved actual or threatened death or serious injury to self or others.  The examiner further noted that in the Veteran's original mental health intake, the Veteran reported seeing the aftermath of the war, but did not discuss this in his examination as causing or contributing to war related stressors.  The examiner opined that a diagnosis of PTSD could not be made based on the photographs no matter how grotesque those may have been.  The examiner noted that the Veteran did not mention other life threatening stressors that contributed to symptoms of PTSD, and therefore the examiner's original diagnosis and clinical opinion remained unchanged.  The examiner did not discuss the August 2010 VA treatment record which reflects that the Veteran reported that he had been told to stand guard duty with a rifle that had no bullets, his fire base had been attacked before, and he felt helpless in being able to defend himself.  The examiner also did not discuss the VA treatment records, which reflect that the May 2012 VA psychiatrist had been the Veteran's treatment provider since at least May 2010.

The Veteran was afforded a VA examination in September 2014, which reflects a diagnosis of anxiety disorder and polysubstance abuse, in remission.  The treatment provider noted that the Veteran's symptoms did not meet the criteria for PTSD under the DSM-5 criteria.  The examiner found that this stressor was not adequate to support a diagnosis of PTSD.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  The Board finds that the evidence both in support of the Veteran's claim and that which is not to be of relatively equal weight, thus, placing the evidence in equipoise.

Military personnel records reflect that the Veteran was in Vietnam from November 1971 to August 1973 as an indirect fire crewman.

VA treatment records reflect that in August 2010, the Veteran reported that his primary stressor was seeing pictures of mutilated Vietnamese soldiers.  The Veteran also reported that his secondary stressor was being assigned to guard duty with a rifle that had no bullets, in an area that had been attacked before, and that he felt helpless in being able to defend himself.  In November 2014, the Veteran reported that as a result of his PTSD and seeing the pictures in service, he had nightmares of his death, of being tortured and his body being mutilated.  The Board finds that the Veteran's statements are competent, credible and probative and that they have been consistently reported.

The May 2010 and August 2010 VA treatment records, and the May 2012 PTSD DBQ reflect a diagnosis of PTSD by VA psychologists and a VA psychiatrist; and establish that the Veteran's PTSD is related to service.  The treatment providers in May 2010 and August 2010 noted that the Veteran's trauma or abuse involved seeing pictures of mutilated Vietnamese soldiers, and having to stand guard duty in Vietnam.  The Board notes that the May 2012 PTSD DBQ was written by a VA psychiatrist, who had been treating the Veteran's symptoms of PTSD since May 2010.  The May 2010 and August 2010 VA treatment records, and the May 2012 PTSD DBQ provide competent medical evidence of a diagnosis of PTSD related to an in-service stressor.  The Board finds the May 2010 and August 2010 VA treatment records, and the May 2012 PTSD DBQ are competent, credible and probative, and coupled with the other evidence of record including the military personnel records, VA treatment records, and lay evidence, support a conclusion that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.

Additionally, the Veteran has been diagnosed with anxiety and panic disorder without agoraphobia, and depressive disorder, NOS.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, supra.  Accordingly, the Board finds that that May 2010 and August 2010 VA treatment records, and the May 2012 PTSD DBQ support a conclusion that the Veteran's diagnosed PTSD, anxiety and panic disorder without agoraphobia, and depressive disorder, NOS are at least as likely as not related to service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for an acquired psychiatric disorder to include PTSD with anxiety and panic disorder without agoraphobia, and depression is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


